International Fuel Technology, Inc. 10-K EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm International Fuel Technology, Inc. St. Louis, Missouri We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (File Numbers 333-74596, 333-96261, and 333-98699) of our report dated March 30, 2012 relating to the financial statements of International Fuel Technology, Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. /s/ BDO USA, LLP Chicago, Illinois March 30, 2012
